Citation Nr: 0307194	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left clavicle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The claims file was subsequently 
transferred to the RO in Montana, where the veteran resides.  
The veteran was scheduled for a hearing before a hearing 
officer at the RO in November 2002, but he failed to appear 
for the hearing.  

By a January 2003 determination, the RO increased the 
evaluation for the left shoulder disability to 20 percent.  
The Board notes that the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that on a claim for an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Court further held that, where a 
claimant files a notice of disagreement to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  As regulations 
provide ratings greater than 20 percent for a shoulder 
disability, the issue in this case remains on appeal.


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
chronic activity-related pain, with degenerative changes and 
associated tenderness; limitation of motion of the left arm 
to 25 degrees from the side is not present and there is no 
fracture, dislocation, or other bony abnormality.  


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a left 
clavicle injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).  
REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

The Board finds that there has been substantial compliance 
with the pertinent mandates in the VCAA and implementing 
regulations.  The claim has been reviewed on its merits.  In 
the June 2000 decision, in a December 2001 statement of the 
case (SOC) and in a January 2003 supplemental statement of 
the case the veteran was given notice of the evidence 
necessary to substantiate his claim and of what was of 
record.  In the December 2001 SOC, he was notified what 
evidence he needed to submit in order to substantiate his 
claim and what evidence VA would obtain.  The SOC 
specifically cited the changes in the law brought about by 
the VCAA and implementing regulations; it clearly explained 
that VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers and he has been accorded VA examinations.  There is 
no indication that there is any relevant evidence outstanding 
and nothing to suggest that another examination is indicated.  
Development is complete to the extent possible; VA's duties, 
including those mandated by the VCAA, are met.

Background

The RO granted service connection for residuals of a left 
clavicle injury, rated 10 percent disabling, in March 1977.  
Private and service medical records show the veteran 
sustained a left clavicular separation when he was assaulted 
while on leave in October 1969.  He subsequently received 
treatment in service for left shoulder pain, swelling, and 
moderate tenderness over the acromioclavicular joint.  As 
noted above, the RO increased the rating of the left shoulder 
disability to 20 percent in January 2003.  The evidence of 
record indicates the veteran is right-handed.  

Postservice medical evidence includes private medical records 
dated from November 1990 to July 1992, revealing diagnosis 
and treatment primarily for degenerative joint disease of the 
lumbar and cervical spine.  The records indicate he sustained 
a back injury when he fell while working on a boat in 
November 1990.  The veteran underwent a right side 
hemilaminotomy at L5-S1 in April 1991.  This nonservice 
connected disorder appears to cause the veteran many 
problems.      

On VA examination in April 2000, the veteran complained of 
increased left shoulder pain and he claimed that residuals of 
his left shoulder injury had caused rheumatoid arthritis 
throughout his body.  He reported that he worked as a 
boilermaker and welder, and he worked 10 hours daily, or 
approximately 60 hours or more weekly.  He stated that the 
left shoulder pain worsened when he lifted his arms overhead.  
Range of motion of the left shoulder was from zero to 90 
degrees on external rotation; internal rotation was from zero 
to 90 degrees; abduction was from zero to 180 degrees; 
flexion was from zero to 180 degrees; and extension was from 
zero to 60 degrees.  The left clavicle appeared and felt 
intact, it was not tender, and left shoulder strength was 
normal.  There was a minimally tender lump above the left 
clavicle, medial to the acromioclavicular joint.  The 
acromioclavicular joint was stable.  X-rays revealed an 
accessory ossicle at the distal tip (away from the 
acromioclavicular joint space) on the left.  The examiner 
stated that if there was a mid-shaft fracture of the left 
clavicle, it was so well healed that it was not obvious.  Lab 
reports were negative for rheumatoid arthritis.  The examiner 
expressed that examination of the left clavicle was entirely 
normal.  The examiner also noted that degenerative joint 
disease and total body arthritis are not well-known sequelae 
of a clavicular fracture.  

VA outpatient records dated from August 1997 to December 2002 
reveal diagnosis and treatment of numerous medical disorders, 
including chronic residuals of the left shoulder injury the 
veteran sustained in service.  The records reveal that his 
chief complaint related to the left shoulder was chronic pain 
which interfered with his job.  A March 1999 record indicates 
that the veteran continued to be followed for degenerative 
joint disease of the cervical spine, the etiology of which 
was related to an altercation approximately four years 
earlier during which he sustained a blow to his head.  At 
that time, the veteran complained chiefly of neck pain.  X-
ray reports dated in March 2001 revealed "stable 
degenerative changes of the left acromioclavicular joint."  

On VA examination in December 2002, the veteran reported that 
he had received steroid injections to relieve flare-ups of 
left shoulder pain.  He complained of pain on movement of his 
left shoulder, which he described as an ache.  He rated the 
pain a "10," especially when he was working.  He also 
reported left shoulder limitation of motion and stiffness, 
along with "cracking and popping" and a grinding sensation.  
He reported that he experienced no left shoulder dislocations 
since the initial injury in 1969, and he acknowledged that 
his left shoulder had never locked.  He took oxycodone and 
Valium for headaches and back pain, and those medications 
also helped alleviate the left shoulder pain.  His left 
shoulder often hurt when he slept, and he limited his 
overhead arm motions, as those motions continued to cause 
pain.  

Examination revealed a notch at the acromioclavicular joint 
region.  There was tenderness with palpation of the posterior 
left shoulder.  There was no redness or selling, and sulcus 
sign was negative.  Flexion and abduction were limited to 165 
degrees, adduction was limited to 50 degrees, and extension 
was limited to 30 degrees.  Impingement sign was positive, 
and there was no atrophy.  Deep tendon reflexes of the left 
upper extremity were 2+ and symmetric, and strength was 5/5.  
The examiner reported that review of prior medical records 
showed treatment for acromioclavicular tendonitis as well as 
positive impingement.  X-rays showed what appeared to be an 
old chip fracture that was non-union in the superior distal 
clavicle.  There was some spurring on the interior distal 
clavicle that was thought to be secondary to a previous 
injury.  The left shoulder was otherwise unremarkable.  

In a January 2003 letter, a private physician listed the 
veteran's medical problems, which included, among other 
disorders, degenerative disc disease, neck spasm, and 
headaches.  The veteran also had arthritis in his feet and it 
was noted that he sustained a hand injury in an industrial 
accident.  The physician did not provide any information 
revealing complaints or treatment of a left shoulder 
disorder.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In rating disabilities 
involving musculoskeletal groups, a distinction is made 
between major (dominant) and minor extremities.  As the 
veteran is right-handed, his left arm and shoulder are 
considered the minor upper extremities.  

Arthritis, due to trauma, substantiated by X-ray findings, is 
to be evaluated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis, 
Diagnostic Code 5003, established by X-ray findings will be 
rated on the basis of limitation of motion of the appropriate 
diagnostic codes for the specific joint or joints involved.  
The veteran's left shoulder disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides 
that limitation of motion of the minor arm at shoulder level 
warrants a 20 percent rating.  Limitation of motion of the 
minor arm to midway between the side and shoulder level 
warrants a 20 percent evaluation; and motion of the minor arm 
limited to 25 degrees from the side warrants a 30 percent 
rating.  The maximum rating available under Code 5201 is 30 
percent for limitation of motion of the minor arm.  

Other diagnostic codes applicable to the veteran's claim for 
an increased rating for his left shoulder disability include 
Code 5202, which provides for evaluation of a shoulder and 
arm disability where impairments of the humerus is shown, 
such as loss of head of the humerus; nonunion, fibrous union, 
or malunion of the humerus; or recurrent dislocation at the 
scapulohumeral joint.  However, as the record in this case is 
negative for a diagnosis of any criteria set forth under Code 
5202, the Board finds that Code 5202 is not applicable in 
this case.  Similarly, the other diagnostic codes pertaining 
to shoulder and arm disability, including Code 5200 (for 
ankylosis of the scapula and humerus), and Code 5203 (for 
dislocation, nonunion, or malunion of the clavicle or 
scapula) are not applicable, as no such diagnoses have been 
shown on clinical findings.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  38 C.F.R. § 4.71, Plate I, reflects that normal 
flexion and abduction of the shoulder is from zero to 180 
degrees, and normal internal and external rotation is from 
zero to 90 degrees.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
decided as a matter of law that 38 C.F.R. §§ 4.40 and 4.45 
are not subsumed in Diagnostic Code 5201, and that 38 C.F.R. 
§ 4.14 (anti-pyramiding) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (199).  Accordingly, the Court's 
holding requires the Board to consider whether an increased 
rating for the left shoulder disability may be in order on 
three independent bases: (1) pursuant to the schedular 
criteria, i.e., if the medical examination test results 
reflect that range of motion of his left arm is in fact 
limited, what rating should be assigned; (2) pursuant to 38 
C.F.R. § 4.40 on the basis of additional range-of-motion loss 
in his left shoulder due specifically to his complaints of 
pain on use or during flare-ups; and (3) pursuant to 38 
C.F.R. § 4.45 if there is additional range-of-motion loss in 
his left shoulder due specifically to any weakened movement, 
excess fatigability, or incoordination.  

The reports of VA examinations reflect that the left shoulder 
disability is fairly characterized with degenerative changes 
of the left acromioclavicular joint due to the left shoulder 
trauma he sustained in 1969.  Limitation of motion of the 
veteran's left shoulder is the principle objective 
manifestation.  The Board is cognizant that the veteran 
experiences left shoulder pain and tenderness.  These 
clinical findings clearly support the 20 percent rating 
currently assigned for a left shoulder disability under Code 
5201.  To warrant a higher rating, the evidence would have to 
show that the left shoulder disability has resulted in 
limitation of motion of the left arm to 25 degrees from the 
veteran's side.  The evidence in this case does not show 
anywhere near such a level of disability due to the residuals 
of the service-connected left shoulder injury even with 
consideration of the veteran's complaints of pain.  

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
in that case was service connected for a left shoulder 
disability, evaluated as 20 percent disabling.  In this case, 
the veteran is evaluated as 20 percent disabled for his left 
shoulder disability.  In DeLuca, the Court directed the Board 
to provide adequate reasons and bases addressing the degree 
or "extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
In this case, the Board has found that the VA evaluations 
have taken into consideration the veteran's complaints of 
pain.  In fact, without taking into consideration the 
complaints of pain, the current 20 percent evaluation could 
not be justified based on the objective evidence of record.  
Importantly, following the RO's recent decision to increase 
the evaluation of the left shoulder to 20 percent, the 
veteran has provided no additional statements or information 
to indicate dissatisfaction with this new evaluation. 
 
An increased rating on an extraschedular basis would be for 
consideration if the case presented an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. 
§ 3.321(b)(1) (2002).  Here, the evidence does not show that 
the residuals of the veteran's left shoulder injury have 
resulted in any hospitalizations since he initially sustained 
the left shoulder injury in October 1969.  There is no 
showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating would not be appropriate.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of the 
evidence is against the claim.


ORDER

A rating in excess of 20 percent for residuals of a left 
clavicle injury is denied.


	                        
____________________________________________
	JOHN J. CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

